Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Response to Restriction Requirement
Applicant’s election of Group I, Embodiment 1, consisting of original reproductions 1.1-1.7, in the reply filed on 22 April 2021 to a written restriction issued on 23 February 2021 is acknowledged. The election was made without traverse. Embodiments 2 and 3 have been withdrawn from further consideration by the examiner for being the nonelected designs (37 CFR 1.142(b)). Also acknowledged are the cancelations of Embodiments 2 and 3 by applicant.
Amendments to the Specification
Amendments to the specification are needed to obviate objectionable matters. In particular, the following amendments have been made to the specification.
The descriptions of the reproductions are not adequately explanative of what each view is showing. Perspective drawings are a form of three-dimensional illustrations and provide an overall appearance of the object. However, perspective drawings include distortion to convey an illusion of depth and therefore do not disclose true representations of scale and proportion. Orthographic projection drawing can help 
Accordingly, the descriptions of the reproductions have been amended and should read as follows:
-- 1.1 is a front perspective view of a flower vase embodying my new design;
1.2 is a left side perspective view thereof;
1.3 is a top, front, and left side perspective view thereof;
1.4 is a top perspective view thereof;
1.5 is a bottom plan view thereof;
1.6 is a partial and enlargement front elevation view thereof, in which the area of enlargement is taken at the center; and
1.7 is a partial and enlargement front elevation view thereof, in which the area of enlargement is taken at the base. --
The feature statement that follows the descriptions of the reproductions is neither necessary nor accurate. Specifically, the statement incorrectly asserts that the vase is the “claimed industrial design”. The claimed design is not for the vase or article of manufacture per se; rather it is for the ornamental design applied to said vase. Consequently, it is erroneous to state that the vase is the design. Notwithstanding the erroneous statement, it is unnecessary to indicate the article for which the design is embodied, as this is already expressed in the actual claim statement.
Accordingly, the statement in the specification that reads:
[The vase as shown in the reproduction is the claimed industrial design.]
has been CANCELED.
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914